                                )c
          Case 5:20-cv-00019-JPB-JPM        /4-ri~r r
                                     Document 37-36 Filed 08/28/20 Page 1 of 1 PageID #: 341
                                          ~         //
                                           -)
    BP-A0148                                    INMATE REQUEST TO STAFF                CDFRM
    JUNE 10
    U.S. DEPARTMENT OF JUSTICE                                                             FEDERAL BUREAU OF PRISONS


     TO: (Name   and Title     of   Staff Member)                    DATE:         Q        -~



             ~t~Lr~            (I~f~~
     FROM:                                                           REGISTER NO.:           ~        ~
                 ~V///j4~y                 )~
     WORK ASSIGNMENT:                                                UNIT:             —

                                          (///~

    SUBJECT: (Briefly state your question or concern and the solution you are requesting.
    Continue on back, if necessary.   Your failure to be specific may result in no action being
    taken.   If necessary, you will be interviewed in order to successfully respond to your
    request.

                                      4         P        C    J2 i        ~
/   ~ I                                                              4        i~ /               I-       ~    A


                                                                ~ h~ f         ~                      P(~A 11

    pIA~L                           i’~         Pc               ~            ~r



                                                (Do      not write below this      line)


     DISPOSITION:




                 Signature     Staff Member                          Date



    Record Copy    -   File;   Copy   —    Inmate

    PDF                                           Prescribed by P5511


                                                                         This form replaces BP—148.070        dated Oct   86
                                                                         and BP—Sl48.070 APR 94



    ?~E    IN SECTION    6 UNLESS APPROPRIATE                FORP~~~Y~’OLDER                          SECTION 6
